Citation Nr: 0608757	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office  (RO) in 
San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Whether the veteran is eligible to receive VA, nonservice-
connected pension benefits.  

ATTORNEY FOR THE BOARD

Katherine King-Walker










INTRODUCTION

The veteran had active military service from January 1964 to 
January 1966.  
This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision, which denied the veteran 
non-service connected pension benefits.

FINDINGS OF FACT

1.  The veteran served honorably during a period of war.  

2.  The veteran was born in June 1941, he reported completing 
3 years of college, and last worked in 1999.

3.  The veteran's disabilities do not render him permanently 
and totally disabled.

CONCLUSION OF LAW

Nonservice-connected pension benefits are not warranted.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.321, 
3.23, 3.274, (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for nonservice-connected pension

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  Basic entitlement exists if a veteran:  (1)  
served in the active military, naval or air service for 
ninety (90) days or more during a period of war; (2)  is 
permanently and totally disabled from nonservice-connected 
disability not due to his/her own willful misconduct; and (3)  
meets the net worth requirements under 38 C.F.R. § 3.274, and 
does not have an annual income in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23, 
3.3; 38 U.S.C.A. §§ 1502, 1521.  
In addition, when considering a claim for entitlement to 
nonservice-connected pension benefits, the Board  must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if the 
veteran is not unemployable, whether there exists a lifetime 
disability which would render it impossible for an average 
person to follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502(a)(1), 1521(a); 
38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See also 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

The veteran's Form DD-214 shows that he had active duty from 
January 1966 to January 1964, during the Vietnam era.  
Therefore, he has the required period of wartime service.

The veteran essentially asserts that due to his lung 
condition, he is unable to work. According to his original 
claim, filed in March 2003, he worked up until 1999 when he 
retired from his civilian occupation, and currently  receives 
a retirement pension as a result.  He also indicated that he 
has three years of college.  Currently, the veteran is not 
service-connected for any disabilities.  

The veteran underwent two VA examinations in April 2003.  At 
the first examination, he complained of difficulty breathing 
upon exertion, such as when walking.  He also complained of 
left shoulder, leg and left upper back pain, diarrhea on 
occasion, loss of appetite and bronchospasm.  Upon 
examination, the examiner concluded that all routine 
laboratory tests were normal, and diagnosed the veteran with 
pulmonary emphysema, arterial hypertension, non-corrected 
refraction error, and depression.  Except the noted 
diagnoses, all other body systems were found normal, 
including musculoskeletal and neurological.  The examiner 
also noted that the veteran was diagnosed with pulmonary 
emphysema in 2002, but had not been routinely treated.  The 
only medications he was taking was multi-vitamins.

Upon examination during the second examination, the veteran 
appeared well developed, well nourished, and in no acute 
distress.  Lungs were clear to auscultation with no wheezes, 
rales, or rhonchi.  No clubbing, edema or cyanosis was noted, 
as well as any cor pulmonale or pulmonary hypertension.  An 
April 2003 pulmonary function test was essentially normal 
with mild hyperinflation.  The examiner diagnosed the veteran 
with chronic obstructive pulmonary disease. 

Although the veteran reportedly suffers from a pulmonary 
condition, in light of the above findings and evidence, the 
veteran does not suffer from total disability at a level that 
objectively warrants a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 1502(a)(1).  
Collectively, both VA examinations reflect that the veteran 
can essentially function at a normal level. 

The Board has also considered the "subjective" standard for 
pension eligibility.  Pension may be granted "where the 
evidence of record establishes that an applicant for pension 
who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule, but is found to be unemployable by reason of his or 
her disabilities, age, occupational background and other 
related factors."  38 C.F.R. § 3.321(b)(2).

As detailed above, the veteran is now approximately 64 years 
of age and has three years of college education.  The 
veterans' disabilities, when evaluated in relation with his 
educational attainment, occupational background, and age, are 
not subjectively shown to have precluded all substantially 
gainful employment.  Although he has reported not working 
since 1999, he has three years of higher education that could 
benefit him in an occupation that requires little or no 
exertion.  Accordingly, the veteran is not entitled to a 
nonservice-connected pension, and his claim is denied.

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In a March 2003 letter, VA advised the veteran of the first, 
second and third elements required by Pelegrini II.  This 
letter also informed him that additional information or 
evidence was needed to support his claim and asked him to 
send the information or evidence to the RO.  In addition, a 
December 2003 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes the "any 
evidence in the claimant's possession" language.  Likewise, 
as shown by his various pieces of correspondence, the veteran 
has actively participated in the claims process, and has 
shown his understanding of the need for VA to have all 
relevant evidence before it when making a determination.  

Furthermore, although proper notice was provided after the 
initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this was harmless error.  As just 
described above, VA provided him every opportunity to submit 
evidence, argue for his claim, and respond to VA notices. 

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  Two examinations were conducted 
in April 2003 and the reports were obtained and reviewed.  
There are no indications that relevant records exist that 
have not been obtained.  VA has satisfied its duties to 
notify and assist and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.  
App. 540, 546 (1991).

ORDER

Entitlement to nonservice-connected pension benefits is 
denied

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


